Case 1:20-cv-21919-FAM Document 38 Entered on FLSD Docket 02/24/2021 Page 1 of 1



                                  UNITED STATES DISTRICT COURT FOR THE
                                      SOUTHERN DISTRICT OF FLORIDA
                                              Miami Division

                                    Case Number: 20-21919-CIV-MORENO

    DERRICK CAMPBELL,

                     Plaintiff,
    vs.

    CITY OF MIAMI GARDENS, AND THREE
    UNKNOWN POLICE OFFICERS, in their
    individual capacities,

                     Defendants.
  - - - - - - - - - - - - - - - - - -I
          ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS' MOTION TO
                                       DISMISS

             THIS CAUSE came before the Court upon Defendants' Motion to Dismiss (D.E. 28, 30), filed on

  June 29, 2020 and July 8, 2020.

             THE COURT has considered the motion, the response in opposition, the reply pertinent portions

   of the record, and being otherwise fully advised in the premises, it is

             ADJUDGED that the motion is GRANTED in part and DENIED in part. The Court dismisses

   Count 7 and Count 8 against the City of Miami Gardens for failure to state a claim for the reasons stated in

   open court. See Monell v. Dep't of Soc. Servs. of City'of New York, 436 U.S. 658 (1978). The Court also

   denies qualified immunity without prejudice to be raised at later stage in the litigation, once the facts are

   further developed, for the reasons stated in open court. The motion to dismiss is denied on the remaining

   Counts.

                                                                                      12
             DONE AND ORDERED in Chambers at Miami, F l o r ~ c i                 f of   February 2021.


                                                     FE~MORENO
                                                     UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   Counsel of Record
